Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 7/13/2022. The changes and remarks disclosed therein have been considered. Claims 1-20 have been amended. Therefore, claims 1-20 remain pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Ishida (US 20070205449 Al).
Ishida discloses a memory device including memory cells having at least three stacked electrodes spaced apart pairwise by dielectric material so that the pairs of electrodes form respective capacitor layers. The capacitors are connected electrically in parallel to each other. The dielectric material is optionally ferroelectric material, in which case the capacitors are ferrocapacitors.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the dielectric layer comprising an opening, the opening defined by a sidewall of the dielectric layer and a portion of a barrier layer over the interconnect within the opening; a first electrode structure comprising metal, the first electrode structure within the opening and conformal to the sidewall of the dielectric layer and the barrier layer within the opening; a second electrode structure comprising metal, the second electrode structure comprising a pillar on the first electrode structure and within the opening.
Regarding independent claim 6 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the dielectric layer comprising an opening, the opening defined by a sidewall of the dielectric layer and a portion of a barrier layer over the interconnect within the opening; a first electrode structure comprising metal, the first electrode structure within the opening and conformal to the sidewall of the dielectric layer and the barrier layer within the opening; a second electrode structure comprising metal, the second electrode structure comprising a pillar on the first electrode structure and within the opening.
Regarding independent claim 14 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the dielectric layer comprising an opening, the opening defined by a sidewall of the dielectric layer and a portion of a barrier layer over the interconnect within the opening; Application. No. 16/296,0854 Examiner: CHEN Docket No. 01.AB7785-USArt Unit: 2824a first electrode structure comprising metal, the first electrode structure within the opening and conformal to the sidewall of the dielectric layer and the barrier layer within the opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824